Citation Nr: 1134071	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from July 1943 to November 1943.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied entitlement to a TDIU.

In a decision dated in August 2009, the Board affirmed the RO's action in the August 2007 rating decision.  The Veteran, however, appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in May 2010, the Court granted the Motion, vacated the August 2009 Board decision in part, and remanded the case to the Board for further appellate review consistent with the Motion.

To comply with the Court's order, the Board remanded the case in November 2010 to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the November 2010 Board remand.

2.  The Veteran is service connected for left knee traumatic arthritis, evaluated as 30 percent disabling; and for left knee instability, evaluated as 10 percent disabling.

3.  The preponderance of the evidence shows the Veteran is not unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.

CONCLUSION OF LAW

The requirements for a total disability evaluation on the basis of individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are determined.  The Board finds the letter was fully content compliant.  See 38 C.F.R. § 3.159(b).  Further, the Veteran received a copy of the August 2009 Board decision, he was represented by Counsel on his appeal to the Court, and he received a copy of the November 2010 Board remand.  Consequently, the evidence of record supports the inference that the Veteran has actual knowledge of all that is required to prove his claim.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA a examination.  38 C.F.R. § 3.159(c).  There is no record that the Veteran responded either to the November 2010 AMC Duty to Assist Letter or the June 2011 supplemental statement of the case.  Further, neither the Veteran nor his representative has asserted that there was evidence identified or requested and not obtained by VA, or that there is additional evidence requested or identified.  Thus, the Board finds VA complied with the duty to assist the Veteran with his claim.  See id.  Further, he Board finds he was afforded a meaningful opportunity to participate in the adjudication of the claims at all stages.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims files that includes his written contentions, private and VA medical records and examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's only service-connected disabilities are his left knee disorders, which are currently assigned a combined 40 percent disabling.  The Veteran's combined rating is significantly less than the single disability rating of least 60 percent that is required for scheduler consideration of a total disability evaluation based on individual unemployability.  See 38 C.F.R. § 4.16(a).  The question remains, however, whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court has clarified that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1, 9 (2001).

Analysis

The Veteran asserts that he is no longer able to work solely because of left knee pain.  He also asserted that his medication makes him confused.  The Veteran did not specifically assert that medication prescribed for his left knee is what induces the claimed confusion.   The May 2010 Motion states that the August 2009 Board decision did not include a sufficient discussion of the factors that are considered in a claim for a total disability evaluation based on individual unemployability.  The Board now addresses those factors.
The Veteran's formal March 2007 claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders (VA Form 21-8940) reflects that he has a high school education.  The Veteran denied any higher or other education, and he reported that he last worked in 1997 as a driver for a nursing home, from which he left because of disability.

The January 2007 VA examination report reflects that the examiner noted the fact the Veteran was not employed due to retirement.  The examiner noted further that the effect of the Veteran's left knee disability on chores and shopping was severe but moderate in all other areas.  The examiner did not comment on the impact of the left knee disability on the Veteran's employability.  The Board remanded the case for an examination that focused primarily on the Veteran's employability.

The May 2011 examination report reflects that the examiner who conducted the examination also conducted the January 2007 examination, and she conducted a review of the claims file as part of the examination.  The Veteran reported that his left knee was weak, that it gave away on occasion, and was painful along the lateral aspect of the knee on movement.  The Veteran reported further that the pain was present during any weight bearing, twisting, and bending.  The Veteran reported he worked as a dock clerk, work which the Veteran described as a "sit-down job," for 26 years until he retired in the 1970s.  The Veteran also worked for a cleaning company cleaning offices or banks.  After quitting both of those jobs, the Veteran became a Forman/supervisor at a nuclear plant from about 1982 to 1989.  The Veteran also reported working for a pharmacy delivering medications to homebound patients, but he mostly just sat around.  He told the examiner that he could drive a little bit, but he did not make a habit of driving.  The examiner noted the Veteran used a brace and took Tylenol 500 mg and Tramadol as needed for pain with fair effect.  The Veteran reported he was unable to stand for more than a few minutes or walk for more than a few yards.

The examiner noted that there was no evidence of constitutional symptoms of arthritis or evidence of Osgood-Schlatter's disease, though there was evidence of severe instability.  The left knee manifested a range of motion from 0 to 80 degrees with pain on motion.  Repetitive use testing resulted an addition loss of range of motion of 10 degrees, as shown by range of motion of 0 to 70 degrees.  See 38 C.F.R. §§ 4.40 and 4.45.  There was no evidence of ankylosis.  The examiner diagnosed left knee injury with residual degenerative joint disease and ligamentous instability.

The examiner noted that the Veteran's moderately severe left knee osteoarthritis impacted his physical activity, so employment that entailed physical activity was not recommended.  On the other hand, the examiner noted that, as solely concerned the left knee, the Veteran could participate in sedentary employment or employment that entailed no more than light physical activity.  The examiner noted that several nonservice connected disabilities, to include stroke residuals, chronic renal failure with residual anemia, and severe multi-level cervical and lumbar spine degenerative disease, did render him unemployable.

The only employer information of record is a July 2007 VA Form 21-4192 from an entity that employed the Veteran as a van driver from September 1995 to November 1996.  That employer reported that no concessions due to disability were made for the Veteran, and that he left the job to care for a sick family member.  If this is the same employer to which the Veteran alluded, the report contradicts the appellant's assertion that he left the job because of his disability.  The November 2010 AMC letter asked the Veteran to provide all employment and employer-related information he desired considered on his claim.  The June 2011 supplemental statement of the case reflects that no response was received from the Veteran.

As set forth earlier, the evidence of record shows that, by education and experience, the Veteran possessed the ability to meet the mental and physical demands of a supervisory position.  The Veteran himself described his prior work as sedentary work.  The Veteran's representative asserts that the examiner's opinion at the May 2011 examination was essentially speculative.  The Board rejects this assertion.

The examiner examined the Veteran and assessed all facets of his service-connected left knee disorder and based her opinion on the objective findings on clinical examination.  The severity of the Veteran's left knee disorder notwithstanding, the examiner opined it did not preclude the Veteran from performing employment that did not entail more than light physical exertion.  Although several years have elapsed since the Veteran last worked, the preponderance of the evidence shows the Veteran's left knee disorder, standing alone, does not render him unable to meet the demands of sedentary work similar to that he has previously shown himself qualified to do.  The Veteran's inability to obtain and maintain substantially gainful employment, the examiner noted, is due to the impact of the Veteran's significant nonservice-connected disabilities.

In light of the above factors, the Board finds the preponderance of the evidence provides a plausible basis for not referring the case to the Director for extraschedular consideration of unemployability.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008) (If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability on an extraschedular basis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


